Citation Nr: 1423267	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss and tinnitus.

During the pendency of the appeal, a November 2011 rating decision granted tinnitus; thus, that claim is not on appeal before the Board.  The issue regarding the claimed bilateral hearing loss has been bifurcated as shown on the title page in light of the facts and disposition of the claim at this time.  

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in March 2014.


FINDING OF FACT

Right ear hearing loss is etiologically related to noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has right ear hearing loss (including hearing impairment for VA purposes) that is etiologically related to noise exposure from light armored vehicles and gun fire in service.  Therefore, entitlement to service connection for this disability is in order. 


ORDER

Service connection for right ear hearing loss is granted.


REMAND

A remand of the claim of service connection for left ear hearing loss is necessary for additional development.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has left ear hearing loss as a result of his active military service.  Specifically, he states that he was exposed to loud noise including gunfire during service in his role as a light armored vehicle crewman.  The Veteran maintains that any current left ear hearing loss is related to the in-service noise exposure.  Thus, he contends that service connection is warranted for the left ear hearing loss in a similar manner as his right ear.  Notably, service connection has been granted for right ear hearing loss and tinnitus, both on the basis of such in-service loud noise exposure.

The record shows that Veteran's left ear hearing worsened during service between the time of a September 1989 enlistment examination, when he did not meet the criteria for hearing impairment for VA purposes, and the last audiology evaluation in service in May 1995, when the findings showed left ear hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  

Service treatment records in March 1995 show that the provider commented that the hearing loss was gradually getting worse, and noted that the Veteran was a light armored vehicle crewman with the job title including driver and gunner.

Following service, private audiology shown during evaluations conducted between November 1996 and prior to August 2007, show that the Veteran's left ear hearing loss continued to worsen after service.

In August 2007 the Veteran underwent stapedectomy in treatment for otosclerosis, after which, the Veteran's left ear hearing loss audiology findings improved.  The Veteran last underwent VA audiology evaluation of his left ear during a June 2008 VA examination.  At that time the Veteran underwent audiological testing, which showed the following findings for the left ear.
	

HERTZ
CNC

500
1000
2000
3000
4000
%
LEFT EAR
25
25
30
25
20
100

Given the general worsening of the Veteran's left ear hearing loss during and after service, the age of the June 2008 VA examination report of audiology six years ago, its proximity to the prior surgical treatment in August 2007, as well as the audiology findings in June 2008, which very nearly meet the criteria for a hearing impairment under 38 C.F.R. § 3.385, an examination is required to obtain current findings to determine whether the Veteran's left ear hearing loss currently meets the criteria for hearing impairment under 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has left ear hearing loss under 38 C.F.R. § 3.385.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All necessary tests and studies should be conducted.

The examiner should specifically indicate whether the Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


